Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 05/13/2019, 11/11/2019, 02/16/2021 and 07/26/2021 has been entered and considered by the examiner.
Drawings
The drawings filed on 05/13/2019, has been accepted for examination.  

Claim Objections
Claims 1-21 are objected to because they include reference characters such as (24a, 24a) or letters such as (L) or numbers such as (20) .... (26), (39), (47) which are enclosed within parentheses. To avoid confusion with other examiners indication of prior art reference characters that is/are equivalent with claim(s) element(s), the parentheses and the reference number (**) should be remove. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (2003/0214646 A1).





Regarding claims 1 and 16, Ito discloses a measuring device that comprises the probe unit moveable in a moving direction and a clamping device that is configured to clamp a support of (claim 16) a workpiece holder is a lens (L1) holder (11) included in an eccentricity measuring apparatus (100/400) configured to hold a workpiece a lens (L1) implicitly having two workpiece surfaces to be measured at opposite workpiece sides during a measurement with a probe unit (i.e. S3a) [par. 0064] that is moveable along a workpiece surface, the workpiece holder the lens (L1) holder (11) (figs. 1-10) [pars. 0041-60] comprising: 
the holder (11) structure include as can be seen below in the (modified fig. 1) and (fig. 4) a support (i.e. 5, 5a, 7a or 7) that is configured to be connected with a clamping device (i.e. 3B) of a measuring device a measuring apparatus (100/400), and 
the object holder (11) structure also include a holding body (i.e. 11A) that is attached with an attachment end at the support (i.e. 5, 5a, 7a or 7) and that extends from the support to a free holding end contacting portions between the lens (L1) and the annular top end of the lens holder 11A, that is arranged with a distance from the attachment end in a direction of a longitudinal axis (A1/A2) of the workpiece holder (11A), wherein at the holding end at least one holding surface is present that is configured for contact at a peripheral region of the workpiece (L1), as can be seen in figs. 1, 4-5 and 9), and wherein in the holding body (i.e. 11/11a) a free space/hole(s)/opening(s)  is present through which the longitudinal axis (A1/A2) extends and that comprises at least one transverse channel formed by (i.e. 11B and/or 11C) with a peripheral opening for the probe unit (i.e. S3), through which the free space/hole(s)/opening(s) is accessible from outside radially with regard to the longitudinal (A1/A2), as can be seen in figs. 1, 4-5 and 9).
For the purpose of clarity, the measuring device that comprises the probe unit moveable in a moving direction (claim 16) includes a workpiece holder of claim 1, as rejected above as being anticipated by May.
As to claim 2, Ito also discloses wherein the at least one transverse channel the structure formed by (i.e. 11B) passes through the holding body at the holding end contacting portions between the lens (L1) and the annular top end of the lens holder 11B/A in a direction parallel to the longitudinal axis (A1/A2), as can be seen in figs. 1, 4-5 and 9). 
As to claims 3-6, Ito further discloses wherein the free space/hole(s)/opening(s) comprises a plurality of transverse channels the structure formed by (i.e. 11A/B/C), that is formed by the separation/spacing of each the lens holder 11A/B/C structure, wherein the peripheral openings are arranged with a distance to each other in a circumferential direction about the longitudinal axis (A1/A2) of the workpiece holder (11), as can be seen in (fig. 10) (claim 3); 
wherein the transverse channels the structure formed by (i.e. 11A/B/C) separate the holding body each of the structure (i.e. 11A/B/C) into a plurality of holding body parts that are arranged with a distance therebetween in the circumferential direction (U) as can be seen in (fig. 10) (claim 4);
 wherein the transverse channels the structure formed by (i.e. 11A/B/C) are arranged expressly depicted in a star form with when viewed along the longitudinal axis (A1/A2) (claim 5); and wherein the free space/hole(s)/opening(s) comprises a central region [pars. 0010-11, 0045 and 0047] with at least one cylindric or prismatic section in a region of the longitudinal axis (A1/A2) (claim 6).


    PNG
    media_image1.png
    745
    793
    media_image1.png
    Greyscale


As to claims 7-9, Ito further discloses wherein each transverse channel the structure formed by (i.e. 11A/B/C) comprises a main section and a slit section (i.e. a stepped axial hole 110a)[par. 0084] that is smaller in a circumferential direction (U) compared with the main section the stepped a level above and that adjoins the main section in the direction of the longitudinal axis (A1/A2)(claim 7); 
wherein the slit section (i.e. a stepped axial hole 110a) is arranged at the (i.e. bottom) holding end of the holding body (i.e. 11A) (claim 8); and wherein the main section the stepped a level above is arranged closer to the support (i.e. 5, 5a, 7a or 7) than the slit section (i.e. a stepped axial hole 110a) (claim 9), as can be seen in figs. 1, 4-5, 7, 8 and 9).

a structure that is that is implementing limitations such as, wherein the holding body (i.e. 11A) comprises an axial holding surface that is formed by the stepper structure of (11B) extending along the longitudinal axis (A1/A2)  (see (i.e. fig. 5)) at the holding end that faces away from the support (i.e. 5, 5a, 7a or 7) (claim 10); wherein the holding body (i.e. 11A) comprises an axial holding surface (i.e. the stepper (11B)) at the holding end that faces away from the support (i.e. 5, 5a, 7a or 7), and an axial holding surface section (i.e. along the stepper structure (11B)) of the axial holding surface is present at each holding body part included in (i.e. 11A/B/C)(claim 11); and wherein the axial holding surface sections (i.e. along the stepper structure (11B)) are oriented orthogonally with respect to the longitudinal axis (A1/A2) (claim 12), as can be seen in figs. 1, 4-5, 7, 8 and 9).
As to claims 13-15, Ito also discloses a structure that is implementing limitations such as, wherein the holding body (i.e. 11A/B/C) implicitly comprises a peripheral holding surface at the holding end contacting portions between the lens (L1) and the annular top end of the lens holder 11B/A that extends in a circumferential direction (U) about the longitudinal axis (A1/A2) (claim 13)
wherein the holding body (i.e. 11A/B/C) implicitly comprises a peripheral holding surface at the holding end contacting portions between the lens (L1) and the annular top end of the lens holder 11B/A that extends in a circumferential direction (U) about the longitudinal axis (A1/A2), and a peripheral holding surface section sections (i.e. along the stepper structure) of the peripheral holding surface is present at each holding body part located by (i.e. 11A/B/C) (claim 14); and wherein the (i.e. along the stepper structure) is or are facing the longitudinal axis (A1/A2) (claim 15).
As to claims 17-19, Ito also discloses wherein the probe unit (i.e. S3/S3a) is moveable or positionable orthogonally with respect to the longitudinal axis (A1/A2) and orthogonally with respect to the moving direction, as can be seen depicted by the double headed arrow (figs. 5-6) [pars. 0094, 0109 and 0119] (claim 17);
 wherein the probe unit (i.e. S3/S3a) implicitly comprises a probe arm that allow for the orthogonal movement depicted by double headed arrow comprises at a free probe end thereof a first probe element oriented orthogonally with respect to the probe arm and a second probe element (i.e. S4/S1) oriented in an opposite direction compared to the first probe element (i.e. S1/S4) [pars. 0047, 0079] (claim 18);
wherein the probe arm indicated as implicitly as the element that allow for the orthogonal movement depicted by double headed arrow is pivotably supported about a pivot axis that is oriented orthogonally with respect to the longitudinal axis (A1/A2) and orthogonally with respect to the moving direction and a pivot movement can be measured [pars. 0099, 0101] (claim 19);
As to claim 20, Ito discloses a measuring method for measuring a workpiece (L1/L8) that implicitly comprises first and second workpiece surfaces that are present at opposite workpiece sides by using the workpiece holder (11) according 1, the method comprising: 
- arranging the workpiece (L1/L8) at the holding end contacting portions between the lens (L1) and the annular top end of the lens holder 11B/A of the workpiece holder (11), as can be seen in (figs. 1-10),
contact sensor S3/S4 measuring the first workpiece surface facing away from the support of the workpiece holder by moving the probe unit (100/400) along the first workpiece surface (i.e. r1/r2) [pars. 0004, 0042],
contact sensor S1/S2 measuring the second workpiece surface facing the support of the workpiece holder (11) by moving (see double headed arrows) the probe unit (100/400) relatively (i.e. rotating and/or linearly)[pars. 0109, 0042] along the second workpiece surface in the free space of the workpiece holder (11), as can be seen in (figs. 1-19).
As to claim 21, Ito discloses wherein the axial holding surface that is formed by the stepper structure of (11B) extending along the longitudinal axis (A1/A2) (see (i.e. fig. 5)) is oriented orthogonally with respect to the longitudinal axis (A1/A2).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a measuring device that comprises the probe unit moveable in a moving direction and a clamping device that is configured to clamp a support of a workpiece holder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886